Case 2:20-cv-00568-SPC-NPM Document 43 Filed 09/30/20 Page 1 of 4 PagelD 1606

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

FRANCIS A. OAKES, I, OAKES
FARMS, INC. d/b/a SEED TO TABLE,
and SEED TO TABLE, LLC,

Plaintiffs,

v. CASE NO. 2:20-CV-568
Civil Action

COLLIER COUNTY, a political

subdivision, ANDREW SOLIS, in his

official and individual capacities, BURT

SAUNDERS, in his official and individual

capacities, and PENNY TAYLOR in her

official and individual capacities.

Defendants.
/

 

DEFENDANT COLLIER COUNTY’S RESPONSE TO PLAINTIFFS’ MOTION FOR
RECONSIDERATION OF ORDER TO SHOW CAUSE AND CANCELLATION OF
HEARING ON MOTION FOR PRELIMINARY INJUNCTION

COMES NOW, Defendant COLLIER COUNTY, by and through its undersigned counsel,
in response to Plaintiffs’ Motion for Reconsideration, and states as follows:

1. For the reasons set forth below, Defendant Collier County concurs with the entirety
of the Court’s Order to Show Cause (Doc. 39), including the scheduling Order.

2. On September 25, 2020, Governor DeSantis issued Executive Order 20-244. With
respect to this matter, the relevant portion of the Governor’s Order provides as follows:

Section 4. Suspension of COVID-19-related Individual Fines and Penalties

This order, consistent with Executive Order 20-92, suspends the collection of fines and

penalties associated with COVID-19 enforced upon individuals.

 

 
Case 2:20-cv-00568-SPC-NPM Document 43 Filed 09/30/20 Page 2 of 4 PagelID 1607

3. With respect to Plaintiff Francis A. Oakes, as an individual the Executive Order
effectively terminates the current, and any future, code enforcement proceedings arising out of
Collier County’s Mask Order (Doc. 33-3). Accordingly, the Governor’s Executive Order fully
moots this action with respect to Plaintiff Francis A. Oakes, including Plaintiffs’ allegations that
Collier County could institute criminal misdemeanor proceedings against him.

4. With respect to the corporate Plaintiffs, all that has happened is that Collier County
code enforcement inspectors noted several violations of the Mask Order at Plaintiffs’ two stores.
No fine has been imposed. Chapter 162, Florida Statutes, governs Code Enforcement proceedings.
Under Chapter 162, a code inspector initiates enforcement proceedings by notifying the violator
of a code violation, giving the violator a reasonable time to correct the violation (§ 162.06, Fla.
Stat.). Should the violator not comply, the code inspector notifies the enforcement board (Collier
County utilizes both a Special Magistrate and a Code Enforcement Board for this purpose) and
requests a hearing. The enforcement board then hears the matter under § 162.07, Fla. Stat., and at
that time has the power, among other powers, to issue a fine. A hearing date is expected to be
scheduled no sooner than November.

5. The purpose of a temporary injunction is to preserve the status quo while final
injunctive relief is sought. Schiavo et. rel Schindler v. Schiavo, 403 F. 3d 1223, 1229 (11th Cir.
2005) citing Klay v. United Healthgroup, Inc., 376 F. 3d 1092, 1101 (11th Cir. 2004). Because
of Governor DeSantis’ Executive Order (which eliminates Plaintiffs’ allegations of potential
criminal proceedings in this matter) nothing further can or will happen from the County’s
standpoint until the matter is heard by the Special Magistrate in November. No further code
enforcement citations will be issued against the Plaintiffs’ two stores, as doing so would be both

meaningless and pointless under the procedure set forth in Chapter 162 (which allows the

[2:20-CV-568/1567436/1] 2

 

 

 
Case 2:20-cv-00568-SPC-NPM Document 43 Filed 09/30/20 Page 3 of 4 PagelID 1608

enforcement board to consider the matter a continuing violation dated from the first citation). The
Order to Show Cause (Doc. 39) provides several dates in October for the parties to address the
various issues in this action.

6. Moreover, the Mask Order (Doc. 33-3) is currently scheduled to expire midnight,
October 22, 2020 unless otherwise extended by the Board. Such expiration would thoroughly
moot this suit.

Wherefore, Defendant Collier County fully concurs with the Court’s Order to Show Cause
(Doc. 39) dated September 29, 2020, and respectfully requests this Court deny Plaintiffs’ Motion
for Reconsideration of Order to Show Cause and Cancellation of Hearing on Motion for
Preliminary Injunction (Doc.41).

Respectfully submitted,

/s/Jeffrey A. Klatzkow
Jeffrey A. Klatzkow

County Attorney

Florida Bar No. 644625

/s/Colleen M. Greene

Colleen M. Greene

Managing Assistant County Attorney
Florida Bar No. 502650

3299 East Tamiami Trail, Suite 800
Naples, Florida 34112

Telephone: 239-252-8400
Facsimile: 239-252-6300

Attorney for Defendant, Collier County
Jeff.klatzkow@colliercountyfl.gov
Colleen.greene@colliercountyfl.gov
Marian.rhyne@colliercountyfl.gov
Rosa.villarreal@colliercountyfl.gov

 

[2:20-CV-568/1567436/1] 3

 

 
Case 2:20-cv-00568-SPC-NPM Document 43 Filed 09/30/20 Page 4 of 4 PageID 1609

CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that a true and correct copy of the above and
foregoing has been filed with the U.S. District Court, Middle District of Florida, via the CM/ECF

portal, which will also serve a copy to all Counsel of Record, on this 30th day of September, 2020.

/s/Jeffrey A. Klatzkow
Jeffrey A. Klatzkow

County Attorney

Florida Bar No. 644625

/s/Colleen M. Greene

Colleen M. Greene

Managing Assistant County Attorney
Florida Bar No. 502650

[2:20-CV-568/1567436/1] 4

 

 
